Opinion by
Henderson, J.,
The rule is firmly established that where one has a joint interest in an estate with another an obligation arises to uphold *513the joint interest. The law does not permit one to acquire an adverse title and set it up against his cotenant. The presumption is that each joint owner acts for all where a common interest is involved. The relationship of the parties forbids that one act in antagonism to another with reference to such interest. This rule was said, in Chorpenning’s Appeal, 32 Pa. 315, to be “ inflexible, without regard to the consideration paid or the honesty of the intent.” Nor is the situation different if the adverse title be acquired through a sheriff’s sale for taxes or a municipal lien. In such a case default is made by all of the owners, and the obligation rests upon all of them to relieve the property. Under such circumstances the interests remain and the possession is constructively in all as tenants in common, notwithstanding the legal title in the purchaser. A joint tenant upon whom is cast the burden of protecting the common property because of the unwillingness or inability of his co-tenants to contribute is not without means of reimbursement for the outlay incurred. The amount necessary for the preservation of the property is chargeable against it and such charge may be enforced in an equitable proceeding. Weaver v. Wible, 25 Pa. 270; Chorpenning’s Appeal, 32 Pa. 315; Gibson v. Winslow, 46 Pa. 380; Dickey’s Appeal, 73 Pa. 218; Tanney et al. v. Tanney, 159 Pa. 277, and Enyard v. Enyard, 190 Pa. 114, are some of the cases in which the rule above stated is discussed and illustrated. The appellees contend that their case is not under the operation of this rule because the plaintiff, when called upon to contribute to the discharge of the municipal claim, refused or neglected so to do; and not only that, but was a party to an attempt of his daughters to acquire the title at sheriff’s sale adversely to all of the owners. It does not appear from the evidence that the plaintiff was consulted by either of the defendants before the sale. The evidence shows that Mr. Trimble, a member of the bar,'at the solicitation of his mother tendered his neighborly good offices to the plaintiff’s daughters when the property was about to be sold by the sheriff, with a view of securing it for them. The plan seems to have been in a general way that Mr. Trimble would bid iii the property for the plaintiff’s daughters and that they would earn money with which to discharge the obligation so .incurred. The plaintiff consented to this arrangement. Noth*514ing came of it, however, and the property was bid off by Mrs. Wills, one of the defendants. Because she failed to pay her bid that sale was set aside and a new writ issued upon which the property was finally sold. It may well be doubted whether Mr. Trimble was in any sense the attorney of the plaintiff. He does not state that the plaintiff employed him. It appears from his testimony that the parties could not raise the money to pay the claim and that he thereupon declined to have anything more to do with the matter. Mrs. Wills’ conversations were with Mr. Trimble and not with the plaintiff. It does not appear that Mr. Trimble reported to the plaintiff what took place between him and Mrs. Wills. The interviews between Mrs. Wills and Mr. Trimble occurred before the second sheriff’s sale. Mrs. Wills then understood that Mr. Trimble was acting for the plaintiff and his mother. No plan was proposed to the plaintiff by the defendants by which the property might be purchased by means of a loan to be placed upon it; nor was the plaintiff personally requested to unite with the defendants in an effort to avoid a sheriff’s sale. No attempt was made at the second sale to secure the property for the plaintiff’s daughters. The court submitted to the jury the question whether the plaintiff acted in bad faith towards his cotenants and whether he attempted to take the property away from the joint owners and pass- it over to his children, and the jury was instructed that if he so acted such conduct was not fair and right in law and would estop the plaintiff from asserting a title afterwards. This instruction is made the subject of the 8th, 9th and 10th assignments of error. The title acquired by a joint owner adversely to his cotenants is not absolutely void. It may be ratified by those whose interests are affected and thereby become a Valid title. Under some circumstances the conduct of a joint owner before a sheriff’s sale might be evidence of a waiver -of his right, but clear and satisfactory evidence should be required of such waiver. We do not find evidence from which an estoppel could be sustained against the plaintiff.' If he had been able to provide funds and secure a title to his daughters through a sheriff’s sale the property would thereby have been relieved in the interest of all of the owners, but the plaintiff would have been entitled to reimbursement from his cotenants. It is not a fraud, either actual *515or constructive, for a joint owner to purchase real estate sold ‘at sheriff’s sale to enforce payment of taxes or a municipal claim. The duty rested upon each of the owners to discharge the liability, and payment by one is presumed to have been in behalf of all. The defendants had notice before the first sheriff’s sale of the design of Mr. Trimble to bid in the property for the plaintiff’s daughters and also knew that this plan had not been carried out. The project failed before the sale at which the defendants acquired title. The acquiescence of the plaintiff in this plan would not estop him from asserting’his right under a sale which he did not attend and with which he did not interfere. The evidence at most bears upon a 'question of waiver by the plaintiff and an election to permit the defendants to acquire title. What the plaintiff, appears to have done was to consent to Mr. Trimble’s plan to buy in the property for the girls, and in the event that it was so acquired to execute a quit-claim deed for his interest therein. Whether he would have done so if he had understood that an arrangement could be made by which the money necessary to discharge the liens could be obtained on the credit of the property, as was subsequently. done by the defendants, is not disclosed by the testimony. We think it does not clearly appear from the evidence presented that the plaintiff, either before or after the sale, waived his right to call for his share of the property remaining after the defendants were reimbursed for their outlay. Facts may exist which were not disclosed at the trial which would throw additional light upon this question. If unfairness and bad faith are to be imputed to the plaintiff because he was willing that Mr. Trimble should provide the money to acquire the title for his daughters, the defendants would be under the same imputation in having bought the property and asserting a title against their cotenants. We think the case does not turn upon the question of estoppel or fraud, and that the 8th, 9 th and 10th assignments of error should, therefore, be sustained.
It is not clearly shown that the plaintiff understood that he was paying rent to the defendants. His title, if otherwise good, could not be defeated by the testimony offered upon this point.
The judgment is reversed and a venire facias de novo awarded.